DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the appeal brief filed on 11/24/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BOYER D ASHLEY/           Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                             
                                                                                                                                                                                                        Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160181137) in view of Parkhe (US 2016/0343600).
Regarding 1, Lee discloses a substrate support assembly, comprising: an electrostatic chuck 220 (Fig. 7) having a workpiece supporting surface (the top surface) and a bottom surface (the bottom surface of a metal film 284, Paragraph 95); a cooling base 230 having a top surface (the top surface of a metal film 282, Paragraphs 93-94), and a first bonding layer (290, 235, Paragraphs 101) securing the bottom surface of the electrostatic chuck and the top surface of the cooling base. (Also see paragraphs 96-98, 88-91, and 102 for alternative embodiments of the bonding layer) Lee does not clearly discloses if the first bonding layer comprises a metal diffused to the top surface of the cooling base.  
Parkhe discloses a substrate support assembly 405 including an electrostatic puck assembly 410 made up of an upper puck plate 415 and a lower puck pate plate 420. (Fig. 4A) A metal bond 450 includes an aluminum foil that is placed between the upper puck plate 415 and the lower puck plate 420. Pressure and heat is applied to form a diffusion bond between the aluminum foil and the upper puck plate 415 and 
Regarding claim 4, Parkhe discloses the substrate support assembly and the electrostatic puck assembly are capable of operating at temperatures of up to about 250 degrees C. without incurring damage to the substrate support assembly. (Paragraph 20) This indicates that the aluminum foil as the first bonding layer (which is a part of the substrate support assembly) has an operating temperature of up to about 250 degrees C. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) Therefore, Lee in view of Parkhe teaches the first layer has an operating temperature that includes temperatures between about 150 degrees Celsius and about 200 degrees Celsius.
Furthermore, one having ordinary skill in the art would have recognized the range of the operating temperature is depending on the desired working condition of the substrate assembly. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select materials of the bonding layer to have the suitable operating temperatures that including the range In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 11, Lee in view of Parkhe as set forth in claim 1 above is silent if “an o-ring providing a seal between the electrostatic chuck and the cooling base, the o-ring circumscribing the first bonding layer.” Parkhe discloses a plasma resistant and high temperature o-ring 445 may be disposed between the upper puck plate 415 and a base plate 495 to protect the metal bond 450 from erosion by plasma. (Paragraph 63, Fig. 4A) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate support assembly of Lee in view of Parkhe to have an o-ring surrounding the first bonding layer to prevent the bonding layer from erosion. 
Regarding claim 14, Lee in view of Parkhe discloses a processing chamber 100 comprising: a body having walls and a top wall (Fig. 1, Paragraph 47) defining an interior processing region; a substrate support assembly disposed in the interior processing region. Lee in view of Parkhe as set forth in claim 1 above discloses the substrate support assembly comprising: an electrostatic chuck having a workpiece supporting surface and a bottom surface; a cooling base having a top surface; and a first bonding layer securing the bottom surface of the electrostatic chuck and the top surface of the cooling base, wherein the first bonding layer comprises a metal-containing layer diffused to the top surface of the cooling base.
Lee is silent if the top wall is a lid. Parkhe discloses a lid 104 is supported on the sidewall of the chamber body 102 of the semiconductor processing chamber 100.  (Fig. 1 and Paragraph 25) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the top wall of Lee to be a lid for easy access and sealing of the chamber.
Response to Arguments
Applicant’s arguments, see p.10, filed 11/24/2020, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 in view of Lee et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. in view of Parkhe (US 2016/0343600).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722